DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on December 16, 2021, in response to PTO Office Action mailed on September 30, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1-2 and 11-12 have been amended. As a result, claims 1-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to Applicant’s amendments for claims 1-20 filed on December 16, 2021, the rejection based on 35 USC 101/112 has been withdrawn.
Applicant's arguments filed on December 16, 2021, in response to PTO Office Action mailed on September 30, 2021, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Carpenter et al. (Publication Number US 2018/0317889 A1).
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8, 11-13, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman et al. (Publication Number US 2013/0114480 A1) in view of Carpenter et al. (Publication Number US 2018/0317889 A1).
As per claim 1, Chapman et al. discloses “an integrated circuit (focus on the Cable Modem Termination System (CMTS) 100 with switch hardware 245; FIG. 1-2; Paragraphs 0012 and 0017), comprising: a first digital interface configured to transmit digital data to, and receive digital data from, a plurality of devices (network interface 240 (FIG. 2) along with connections to server 160 and connections to cable modem (CM) 170 through fiber node 300; FIG. 1).”
Chapman et al. discloses “a time domain duplex (TDD) physical interface (PHY) configured to transmit and receive data over a micro-coaxial cable (see fiber node 300 with TDD control logic 400 (FIG. 1) and the TDD scheduling logic 120 within the CMTS 100; FIG. 2; Paragraph 0017).”
Chapman et al. discloses “and a buffer coupled between the first digital interface and the TDD PHY (where the switch hardware 245 may comprise one or more application specific integrated circuits and supporting circuitry to buffer/queue incoming packets and route the packets over a particular port to a destination device; Paragraph 0017) and configured to: aggregate the data received by the first digital interface (note the presence of a buffer/queue within the switch hardware 245 indicating that data is aggregated/accumulated before transmission; Paragraph 0017).”
However, Chapman et al. does not disclose transmitting data from buffer over a micro-coaxial cable as disclosed in the limitation “and process the aggregated digital data for transmission by the TDD PHY over the micro-coaxial cable.”
Carpenter et al. discloses transmitting data from buffer over a micro-coaxial cable as disclosed in the limitation “and process the aggregated digital data for transmission by the TDD PHY (through a buffer 112 connected to a uCoax cable 106; Paragraph 0045; FIG. 1) over the micro-coaxial cable (Paragraph 0021; FIG. 1).”
Chapman et al. and Carpenter et al. are analogous art in that they in the field of buffered transmissions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Chapman et al. and Carpenter et al. in order to archive reduced cable count and associated electrical connections [Paragraph 0005].
As per claim 2, Chapman et al. discloses “the integrated circuit of claim 1 (as disclosed by Chapman et al. and Carpenter et al. above), wherein the aggregated digital data is transmitted by TDD PHY according to a non-overlapping schedule between the integrated circuit and a receiving device (to avoid collision between upstream and downstream communication through the use of an amount of guard time; Paragraph 0022).”
As per claims 3 and 13, Chapman et al. discloses “the integrated circuit of claim 1 (as disclosed by Chapman et al. and Carpenter et al. above), wherein the integrated circuit is controlled, at least in part, by commands received through the TDD PHY (responsive to instruction or control information received from TDD Control Logic 400 (or directly from messages sent from the CMTS 100); Paragraph 0020).”
As per claims 8 and 18, Chapman et al. discloses “the integrated circuit of claim 1 (as disclosed by Chapman et al. and Carpenter et al. above), wherein a bandwidth of the TDD PHY meets or exceeds a bandwidth associated with the first digital interface (the entirety of a given bandwidth to be utilized; Paragraph 0011).”
As per claim 11, Chapman et al. discloses “a data transport system, comprising a processor (processor 210; FIG. 2).” 
Chapman et al. discloses “and an integrated circuit comprising: a first digital interface configured to transmit digital data to and receive digital data from a plurality of devices (network interface 240 (FIG. 2) along with connections to server 160 and connections to cable modem (CM) 170 through fiber node 300; FIG. 1).”
Chapman et al. discloses “a time domain duplex (TDD) physical interface (PHY) configured to transmit data to and receive data from the processor over a micro- coaxial cable (see fiber node 300 with TDD control logic 400 (FIG. 1) and the TDD scheduling logic 120 within the CMTS 100; FIG. 2; Paragraph 0017).” 
Chapman et al. discloses “and a buffer coupled between the first digital interface and the TDD PHY (where the switch hardware 245 may comprise one or more application specific integrated circuits and supporting circuitry to buffer/queue incoming packets and route the packets over a particular port to a destination device; Paragraph 0017).”
However, Chapman et al. does not disclose transmitting data from buffer over a micro-coaxial cable as disclosed in the limitation “and configured to: aggregate the digital data received by the first digital interface; and process the aggregated digital data for transmission by the TDD PHY over the micro-coaxial cable.”
Carpenter et al. discloses transmitting data from buffer over a micro-coaxial cable as disclosed in the limitation “and configured to: aggregate the digital data received by the first digital interface (through a buffer 112 connected to a uCoax cable 106; Paragraph 0045; FIG. 1); and process the aggregated digital data for transmission by the TDD PHY over the micro-coaxial cable over the micro-coaxial cable (Paragraph 0021; FIG. 1).”
Chapman et al. and Carpenter et al. are analogous art in that they in the field of buffered transmissions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Chapman et al. and Carpenter et al. in order to archive reduced cable count and associated electrical connections [Paragraph 0005].
As per claim 12, Chapman et al. discloses “the data transport system of claim 11 (as disclosed by Chapman et al. and Carpenter et al. above), wherein the aggregated digital data is transmitted by the TDD PHY according to a non-overlapping schedule between the integrated circuit and the processor (to avoid collision between upstream and downstream communication through the use of an amount of guard time; Paragraph 0022).”
Claims 4-5, 9, 14-15, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman et al. (Publication Number US 2013/0114480 A1) and Carpenter et al. (Publication Number US 2018/0317889 A1) in view of Roh et al. (Publication Number US 2014/0362701 A1).
As per claims 4 and 14, Chapman et al. and Carpenter et al. disclose “the integrated circuit of claim 1 (as disclosed by Chapman et al. and Carpenter et al. above).” However, Chapman et al. and Carpenter et al. do not disclose “further comprising: a serial port PHY coupled to the TTD PHY and configured to transmit and receive data in accordance with a serial protocol.”
Roh et al. discloses “further comprising: a serial port PHY coupled to the TTD PHY (as disclosed by Chapman et al. in [FIG. 1-2; Paragraph 0017]) and configured to transmit and receive data in accordance with a serial protocol (one such protocol is serial peripheral interfaces (SPI); Paragraph 0034).”
Chapman et al. and Roh et al. are analogous art in that they in the field of time domain/division duplex (TDD) interfaces.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Chapman et al. and Carpenter et al. with elements of Roh et al. in order to allow system flexibility by utilizing available protocols (aside from SPI, Roh et al. also discloses other protocols known in the art in [Paragraph 0034]). 
claims 5 and 15, Roh et al. discloses “the integrated circuit of claim 4 (as disclosed by Chapman et al., and Carpenter et al., and Roh et al.), wherein the serial protocol conforms to at least one selected from the group of a serial peripheral interface (SPI) protocol and an inter-integrated circuit (I2C) protocol (one such protocol is SPI; Paragraph 0034).”
As per claims 9 and 19, Chapman et al. and Carpenter et al. disclose “the integrated circuit of claim 1 (as disclosed by Chapman et al. and Carpenter et al. above).” However, Chapman et al. and Carpenter et al. do not disclose “further comprising: a universal serial bus (USB) PHY coupled to the TDD PHY and configured to transmit and receive USB data.”
Roh et al. discloses “further comprising: a universal serial bus (USB) PHY coupled to the TDD PHY and configured to transmit and receive USB data (Paragraph 0034).” 
Chapman et al. and Roh et al. are analogous art in that they in the field of time domain/division duplex (TDD) interfaces.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Chapman et al. and Carpenter et al. with elements of Roh et al. in order to allow system flexibility by utilizing available protocols (aside from SPI, Roh et al. also discloses other protocols known in the art in [Paragraph 0034]). 
Claims 6-7, 10, 16-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman et al. (Publication Number US 2013/0114480 A1) and .
As per claims 6 and 16, Chapman et al. and Carpenter et al. disclose “the integrated circuit of claim 1 (as disclosed by Chapman et al. and Carpenter et al. above). Chapman et al. discloses “further comprising: a second digital interface (network interface 240 (FIG. 2) along with connections to server 160 and connections to cable modem (CM) 170 through fiber node 300; FIG. 1).” 
However, Chapman et al. and Carpenter et al. do not disclose “and a bypass data path coupled between the second digital interface and the first digital interface and configured to transport video data directly between the first digital interface and the second digital interface.”
Shao et al. discloses “and a bypass data path coupled between the second digital interface and the first digital interface and configured to transport video data directly between the first digital interface and the second digital interface (through multicast support at the PHY layer, where redundant signal processing is bypassed; Paragraph 0028).”
Chapman et al. and Shao et al. are analogous art in that they in the field of time domain/division duplex (TDD) interfaces.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Chapman et al. and Carpenter et al. with elements of Shao et al. in order to prevent the wasting of power associated with redundant processing [Paragraph 0028].
claims 7 and 17, Shao et al. discloses “the integrated circuit of claim 6 (as disclosed by Chapman et al., Carpenter et al., and Shao et al. above), wherein the first and second digital interfaces include at least one interface selected from the group of a Mobile Industry Processor Interface (MIPI) camera serial interface (CSI), a MIPI display serial interface (DSI), an embedded display port (eDP), and a high- definition multimedia interface (HDMI) (one such protocol is HDMI; Paragraph 0003).” 
As per claims 10 and 20, Chapman et al. and Carpenter et al. disclose “the integrated circuit of claim 1 (as disclosed by Chapman et al. and Carpenter et al. above). However, Chapman et al. and Carpenter et al. do not disclose “further comprising: a display interface configured to receive display data from the TDD PHY and provide the display data to a display through a third device interface.”
Shao et al. discloses “further comprising: a display interface configured to receive display data from the TDD PHY and provide the display data to a display through a third device interface (as noted by video source devices and TVs; Paragraph 0028).”
Chapman et al. and Shao et al. are analogous art in that they in the field of time domain/division duplex (TDD) interfaces.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Chapman et al. and Carpenter et al. with elements of Shao et al. in order to prevent the wasting of power associated with redundant processing [Paragraph 0028].
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated December 16, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to transmission buffering:
U.S. PATENT NUMBERS:
2009/0132736 A1 – [Paragraph 0029; FIG. 2]
CONCLUDING REMARKS
Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        February 23, 2022

/Farley Abad/Primary Examiner, Art Unit 2181